UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

 

 

JONETTE ARMS,
Plaintiff,
Vv. Case No. 18-CV-1835
MILWAUKEE COUNTY,
Defendant.
DECISION AND ORDER
1. Facts

Jonette Arms was hired as the Assistant Director for the Milwaukee County
Department on Aging in 2010. (ECF No. 69-1, 1.) As the Assistant Director, Arms
served under the leadership of Stephanie Sue Stein, who had served as the Director
since 1993. (ECF No. 69-1, J 7.) When Stein retired in June of 2015 (ECF No. 69-1, { 19),
Arms was temporarily appointed as the Interim Director (ECF No. 69-1, { 21).

The County Executive, who was solely responsible for appointing the next
Director, had concerns about how the department had been run by Stein. (ECF No. 69-1,
715, 10, 29.) Because Arms had been mentored and groomed by Stein to be her

successor, the County Executive had concerns about hiring Arms to permanently fill the

Case 2:18-cv-01835-WED Filed 04/01/21 Page 1of14 Document 79
Director position. (ECF No. 69-1, J 29.) As a result, he chose to conduct a nationwide
search for a new Director. (ECF No. 69-1, { 22.)

The County engaged in a comprehensive selection process, involving external
stakeholders, in order to fill the Director position. (ECF No. 69-1, ¥ 41.) The County
Executive's staff worked with Human Resources personnel to put together an extensive
list of diverse organizations, listservs, and online mediums where it could advertise the
position to attract high quality candidates. (ECF No. 69-1, { 42.)

When Arms had not been formally made the new Director, on February 3, 2016,
she filed a complaint with the Wisconsin Department of Workforce Development, Equal
Rights Division (ERD), alleging that the failure to appoint her to the Director position
was race and/or color discrimination. (ECF No. 69-1, J 45.) The ERD found no probable
cause to believe that the County violated the Wisconsin Fair Employment Act by not
appointing Arms as the Director. (ECF No. 69-1, 46.)

Following the re-election of the County Executive in April of 2016, the process of
finding a permanent Director began in earnest, with 81 people applying. (ECF No. 69-1,
WT 67, 70.) The pool was winnowed to five, and two interview panels were created to
conduct face-to face interviews of the candidates, the panelists asking uniform

questions of the candidates. (ECF No. 69-1, {J 72-74.) Each interview panel consisted of

2
Case 2:18-cv-01835-WED Filed 04/01/21 Page 2 of 14 Document 79
individuals representing the County, Human Resources, the Commission on Aging,'
and other organizations both within and outside Milwaukee County. (ECF No. 69-1, J
75.) At the time of the first round of interviews, which were completed on July 14, 2016,
Arms was on medical leave and thus did not participate. (ECF No. 69-1, { 77.)
Nonetheless, the County included her in the second round of interviews, which
included Arms and three others. (ECF No. 69-1, {J 78-79.)

In the second round the candidates were again asked uniform questions by the
panel of interviewers. (ECF No. 69-1, { 81.) The panel that interviewed Arms consisted
of Luis Padilla, Milwaukee County Director of Employee Relations, James Sullivan,
Milwaukee County Director of Child Support Services, Peter Holbrook, President and
CEO of the Cream City Foundation and a member of the Commission on Aging, and
Viola Hawkins, an 80-year-old Black woman who was then Chair of the Commission on
Aging. (ECF No. 69-1, {9 83, 97.) The County Executive was not involved in the
interview process. (ECF No. 69-1, J 85.)

Each of the panelists believed that Arms did poorly in her interview. (ECF No.
69-1, J 87.) Although Holbrook viewed Arms’s race as a positive factor working in her
favor (ECF No. 69-1, J 96), he was disappointed in her interview and felt she was not as
articulate and as prepared as the other candidates and did not give responses that

convinced him she had the ability to do the job. (ECF No. 69-1, {J 92-93.) Padilla was

 

1 The Commission on Aging “is an advisory body that provides valuable insight and guidance to the
Department on Aging but does not make policy or management decisions.” (ECF No. 69-1, { 6.)

5
Case 2:18-cv-01835-WED Filed 04/01/21 Page 3 of 14 Document 79
surprised at how poorly Arms performed in her interview (ECF No. 69-1, J 104), and
believed that a candidate that does not do well in an interview should not be hired for
the job. (ECF No. 69-1, J 93.) Hawkins gave Arms the lowest score of any candidate.
(ECF No. 69-1, J 99.) Race played no role in Hawkins’s recommendations regarding the
candidates. (ECF No. 69-1, J 102.)

The panelists recommended two candidates who they concluded did the best in
the interviews. (ECF No. 69-1, {{ 86, 89.) Arms was not one of the two finalists
recommended by the panelists. (ECF No. 69-1, J 86.) The County Executive interviewed
the two finalists and, on November 16, 2016, appointed one of them, Holly Davis, a
Black woman, as the new Director. (ECF No. 69-1, [J 105, 115, 116.) This appointment
was confirmed by the County Board of Supervisors. (ECF No. 69-1, J 119.) Although not
selected as the Director, Arms was welcomed to continue as the Assistant Director for
the Department. (ECF No. 69-1, J 112.)

Arms was on medical leave from June 6, 2016, exhausting her allotted FMLA and
unpaid leave in September of 2016. (ECF No. 69-1, J 121, 125.) She requested additional
leave, her doctors stating that the earliest she would be able to return to work would be
March 31, 2017, and that no reasonable accommodation would allow her to work before
that. (ECF No. 69-1, { 127.) The County denied her request for additional leave. (ECF
No. 69-1, { 128.) Arms then requested an indefinite leave of absence. (ECF No. 69-1,

129.) The County denied this request as well (ECF No. 69-1, J 130), and denied it

4
Case 2:18-cv-01835-WED Filed 04/01/21 Page 4 of 14 Document 79
again when it was renewed by Arms’s attorney (ECF No. 69-1, {J 131, 134). The County
explained to Arms’s attorney that the top three positions in the Department on Aging
(Arms’s Assistant Director position, the fiscal manager position, and the resource
manager position) were vacant and that granting Arms the requested leave would have
been an undue burden on the County. (ECF No. 69-1, {J 133-34.)

Arms resigned on October 31, 2016. (ECF No. 69-1, { 138.)
2. Procedural History

Arms filed the present action on November 20, 2018. (ECF No. 1.) She alleges that
Milwaukee County discriminated against her in violation of Title VII of the Civil Rights
Act of 1964, the ADA, the Rehabilitation Act, and the Age Discrimination in
Employment Act (ADEA) when it refused to appoint her to the position of Director
without having to compete for the position, subsequently refused to hire her for the
position, refused to grant her an extended leave of absence, and constructively
discharged her by not granting her leave. She also alleges that she suffered retaliation
under Title VII and the ADEA. (ECF No. 21, ¥ 65.) The court dismissed Arms’s claim
that she suffered retaliation under the Americans with Disabilities Act (ADA) and the
Rehabilitation Act. Arms v. Milwaukee Cnty., No. 18-CV-1835, 2019 U.S. Dist. LEXIS
134379, at *16 (E.D. Wis. Aug. 9, 2019).

Milwaukee County has moved for summary judgment. (ECF No. 36.) Arms

responded (ECF No. 69), and Milwaukee County replied (ECF No. 72). In response to

5
Case 2:18-cv-01835-WED Filed 04/01/21 Page 5of14 Document 79
the County’s motion, Arms has withdrawn her remaining claims under the ADA and
Rehabilitation Act. (ECF No. 69 at 1.) And during Arms’s deposition the parties
stipulated to the dismissal of her ADEA claim. (ECF No. 49 at 2, fn. 1.)

In support of its summary judgment motion Milwaukee County submitted
Proposed Findings of Fact. (ECF No. 52.) Arms responded (ECF No. 69-1) and
submitted her own additional proposed findings of fact (ECF No. 56), which are
frequently composed of arguments rather than factual propositions, compound, and
unsupported by appropriate citations to authority. The court disregards any improper
argument, and to the extent that a proposed finding of fact is not properly disputed, it is
deemed admitted.

Milwaukee County submitted a “Reply to Plaintiff's Response to Defendant's
Proposed Findings of Fact.” (ECF No. 73.) Although Civil Local Rule 56(b)(3)(B)
authorizes a reply to any additional proposed findings of fact submitted by a party
opposing the summary judgment motion, it does not allow the moving party to reply to
the opposing party’s response to the moving party’s proposed findings of fact. Under
Rule 12(f) of the Federal Rules of Civil Procedure, the court may upon motion or upon
its Own initiative strike from a pleading any redundant, immaterial, impertinent, or
scandalous matter. Because defendants are not authorized to reply to a plaintiff's
response to the defendant's proposed findings of fact, Milwaukee County’s reply (ECF

No. 73) will be stricken.

6
Case 2:18-cv-01835-WED Filed 04/01/21 Page 6of14 Document 79
Milwaukee County has also filed a motion for sanctions under Fed. R. Civ. P. 11.
(ECF No. 74.) It argues, in effect, that Arms’s claims and persistence in prosecuting them
are so lacking in merit that she has violated Rule 11(b). As such, it argues that she
should be required to pay its costs in defending this action. (ECF No. 74.)
3. Summary Judgment Standard

“The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the
outcome of the suit” and a dispute is “genuine” only if a reasonable factfinder could
return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248
(1986). In resolving a motion for summary judgment, the court is to “construe all
evidence and draw all reasonable inferences from the evidence in” favor of the non-
movant. E.Y. v. United States, 758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d
551, 556 (7th Cir. 2008); Del Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The
controlling question is whether a reasonable trier of fact could find in favor of the non-
moving party on the evidence submitted in support of and [in] opposition to the motion

for summary judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

7
Case 2:18-cv-01835-WED Filed 04/01/21 Page 7 of 14 Document 79
4. Analysis
4.1. Applicable Law

Title VII prohibits an employer from discriminating based on a person’s race or
color, as well as certain other characteristics. 42 U.S.C. § 2000e-2(a). “In discrimination
cases, ‘[w]hen a defendant moves for summary judgment, the singular question for the
district court is whether the plaintiff has introduced evidence that would permit a
reasonable factfinder to conclude that the plaintiff's race, ethnicity, sex, religion, or other
proscribed factor caused the discharge or other adverse employment action.’”” Igasaki v.
Ill. Dep’t of Fin. & Prof’l Regulation, 988 F.3d 948, __, 2021 U.S. App. LEXIS 4500, *14 (7th
Cir. 2021) (quoting Purtue v. Wisconsin Dep't of Corr., 963 F.3d 598, 602 (7th Cir. 2020)).

One way a plaintiff may prove discrimination is under the familiar burden-
shifting approach of McDonnell Douglas v. Green, 411 U.S. 792 (1973). Igasaki, 2021 U.S.
App. LEXIS 4500, *14-15 (citing Marshall v. Indiana Dep’t of Correction, 973 F.3d 789, 791-
92 (7th Cir. 2020)).

The familiar McDonnell Douglas approach requires a plaintiff to make a

prima facie case of discrimination, at which point the burden shifts to the

employer to offer a nondiscriminatory motive, and, if the employer does

so, the burden shifts back to the plaintiff to show that the employer's

stated reason was a pretext.
Igasaki, 2021 U.S. App. LEXIS 4500, *14-15 (quoting Purtue v. Wis. Dep't of Corr., 963 F.3d
598, 602 (7th Cir. 2020)).

To make a prima facie case under McDonell Douglas, a plaintiff must show:

(1) he belongs to a protected class; (2) he met his employer's legitimate

8
Case 2:18-cv-01835-WED Filed 04/01/21 Page 8 of 14 Document 79
expectations; (3) he suffered an adverse employment action; and (4)

another similarly situated employee outside of his protected class received

better treatment from his employer.

Igasaki, 2021 U.S. App. LEXIS 4500, *15 (citing Marshall, 973 F.3d at 791-92). However, a
plaintiff need not follow this approach. A plaintiff need only muster enough evidence
that could allow a reasonable jury to find in her favor. Id. (quoting Vega v. Chicago Park
Dist., 954 F.3d 996, 1004 (7th Cir. 2020)).

“Title VII's anti-retaliation provision provides that it is unlawful for an employer
to discriminate against its employee because the employee filed a complaint or
participated in an investigation of an unlawful employment practice.” Robertson v. Wis.
Dep't of Health Servs., 949 F.3d 371, 378 (7th Cir. 2020) (citing 42 U.S.C. § 2000e-3(a)). “To
succeed on a Title VII retaliation claim, a plaintiff ‘must produce enough evidence for a
reasonable jury to conclude that (1) she engaged in a statutorily protected activity; (2)
the [employer] took a materially adverse action against her; and (3) there existed a but-
for causal connection between the two.” Id. (quoting Burton v. Bd. of Regents, 851 F.3d
690, 695 (7th Cir. 2017)).

4.2. Failure to Automatically Appoint Arms as Director

Arms contends that she was discriminated against on the basis of her race and

color when she was not automatically appointed as the Director of the Department on

Aging by virtue of her position as the Assistant Director. The only evidence she offers in

support of this claim is that the County Executive “routinely appointed individuals to

9
Case 2:18-cv-01835-WED Filed 04/01/21 Page 9of14 Document 79
Director positions as internal promotions or as his own personal selections for the
positions.” (ECF No. 69 at 7.) But there were also instances where the County Executive
conducted outside searches for Directors. (ECF No. 71, { 7.)

In fact, in her own proposed findings of fact Arms states, “There was no process
‘usually’ involved in the appointment of a Director for a County agency.” (ECF No. 71,
{| 7.) Of the thirteen appointments that preceded that of the Director of the Department
of Aging, three involved outside searches. (ECF No. 71, J 7.) Only four are identified as
involving an “internal promotion.” (ECF No. 71, { 7.) It is unclear how many, if any,
involved the promotion of an Acting Director of the department (as opposed to some
other person within the department).

In short, Arms has not produced evidence that there was a policy or practice of
the County Executive automatically appointing an Assistant or Acting Director as a new
Director, much less that the County Executive’s decision to not directly appoint Arms
was a result of race or color discrimination.

Moreover, the County has provided a legitimate, non-discriminatory reason for
conducting a nationwide search—the County Executive’s concerns that, under Stein’s
leadership, the Department was on the wrong track, and a concern that appointing
someone who had been mentored by Stein would simply perpetuate those problems.
Arms has not produced evidence from which a reasonable finder of fact could conclude
that this explanation was pretextual.

10
Case 2:18-cv-01835-WED Filed 04/01/21 Page 100f14 Document 79
Finally, Arms had not yet engaged in protected activity (the filing of her ERD
complaint) when she was appointed Interim Director. (ECF No. 69-1, { 45.) Thus, she
does not have a plausible argument that the decision to appoint her as Interim Director,
rather than automatically as permanent Director, was in retaliation for her engaging in
protected activity.

4.3. Failure to Appoint Arms as Director After the Nationwide Search

When the County Executive decided to conduct a nationwide search for a new
Director, Arms claims she was the best-qualified candidate and should have been
chosen. She contends she was not chosen because of her race and color.

“An employee's ‘own opinions about [her]...qualifications [do not] give rise to a
material factual dispute.” Robertson, 949 F.3d at 381 (quoting Rabinovitz v. Pena, 89 F.3d
482, 487 (7th Cir. 1996)). Arms was eliminated as a candidate by the interview panelists.
As stated above, the panel consisted of two Directors of other County departments and
two members of the Commission on Aging. (ECF No. 69-1, J 83.) All members of the
panel agreed that Arms performed poorly in her interview. (ECF No. 69-1, { 87.) That
poor performance was a legitimate, non-discriminatory reason for the panel not
choosing Arms as one of the two candidates to recommend to the County Executive.
Arms has not produced evidence that could support a finding that the independent
conclusion of each of the four panelists that Arms had interviewed poorly was a pretext
to discriminate against her on account of her race, color, or because she had engaged in

11
Case 2:18-cv-01835-WED Filed 04/01/21 Page 11o0f14 Document 79
protected activity. In fact, she openly concedes that Hawkins’s recommendation was not
based on race and acknowledges that Holbrook thought her race was a factor working
in her favor. And she offers no evidence that the recommendations of the other two
panelists, both members of the Commission on Aging, were based in whole or in part
on her race.

Also negating Arms’s claim of race or color discrimination is the fact that the
candidate eventually appointed as Director following the panel’s recommendation is,
like Arms, Black. That Davis was, according to Arms, objectively unqualified for the
position and ended up performing poorly is not relevant to Arms’s claims.

Consequently, the County is entitled to summary judgment on Arms’s Title VII
discrimination and retaliation claims.

4.4. Failure to Grant Leave

Arms also argues that the County’s refusal to grant her a six-month unpaid leave
of absence after she exhausted all of her paid leave was in retaliation for her having
filed a discrimination complaint with the ERD. (ECF No. 69 at 14.) She asserts that the
Department on Aging had a longstanding policy that allowed for extended medical
leaves, and the County’s explanation—that the department needed an Assistant
Director—was pretextual, relying on the fact that the County did not fill the position

until a few days after Arms’s proposed leave would have ended. (ECF No. 69 at 14.)

12
Case 2:18-cv-01835-WED Filed 04/01/21 Page 120f14 Document 79
The County points out that this claim, although included in the first amended
complaint (ECF No. 17, {51), was not included in Arms’s second amended complaint
(ECF No. 72). Its omission from the second amended complaint indicates a conscious
abandonment of the claim. Arms cannot revive it by attempting to amend her complaint
in response to the County’s motion for summary judgment.

But even if the court were to find that the claim was properly alleged, it would
fail. In denying Arms’s leave request, the County explained that granting leave would
create a hardship for the Department because three top jobs in the Department were
vacant and the Director was new. (ECF No. 69-1, J 132.) These were legitimate, non-
retaliatory reasons for the County’s decision. Arms says that other employees were
routinely granted extended leaves. However, these were all subordinate employees.
Arms was a top manager seeking extended leave at a time when there was a dearth of
leadership in the Department.

As for the delay in filling her position, there is no evidence the delay was
anticipated when the County denied her request. Even if it had been anticipated, that by
itself would not support an inference of retaliation. By the time the County denied her
request for additional leave, it had been seven months since Arms had filed her
complaint with the ERD. The passage of that much time tends to undermine any

inference of causation. See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S. Ct.

13
Case 2:18-cv-01835-WED Filed 04/01/21 Page 13 0f14 Document 79
1508, 1511 (2001) (noting that the temporal proximity must be “very close” and citing
cases where gaps of three and four months were found insufficient to infer causation).

In sum, Arms has not produced evidence from which a reasonable finder of fact
could conclude that, but for her complaint to the ERD, she would have been granted an
additional six months of leave.
5. Motion for Sanctions

Aside from perhaps some actions brought by pro se litigants, this action is the
most factually deficient employment discrimination case the court can recall having
been presented to it. But the County has not shown that the plaintiff’s persistence with
her claims was so lacking in merit that sanctions under Rule 11 would be appropriate.

IT IS THEREFORE ORDERED that Milwaukee County’s motion for summary
judgment (ECF No. 36) is granted. This action is dismissed. The Clerk shall enter
judgment accordingly.

IT IS FURTHER ORDERED that Milwaukee County’s motion for sanctions (ECF
No. 74) is denied.

Dated at Milwaukee, Wisconsin this 1st day of April, 2021.

 

WILLIAM E. DUFFI
U.S. Magistrate Judge

14
Case 2:18-cv-01835-WED Filed 04/01/21 Page 140f14 Document 79
